DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “delay means” and “speed detection or monitoring means” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “temperature sensor means” in claim 2, line 2 has been disclosed as a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “provided in an air duct between an air inlet, a refrigerator heat exchanger, and/or a refrigerator compressor and an air outlet” in line 4.  It is unclear where exactly is the location of the fan motor with respect to the claimed refrigerator features and the claim has been examined as - - provided in an air duct between an air inlet and an air outlet - - .
Claims 1-16 recite the limitation “and/or” throughout.  The use of “/” renders the claims indefinite since it is unclear whether it is meant to connote “and” or “or.” The Examiner recommends clanging this limitation to read “or” since it is well established in case law that “or” corresponds to one, the other, or both of a set of alternatives.  For instance, in the case of claim 1, line 10, the limitation “via electrical supply and/or control lines” should be written as - - via electrical supply or control lines - -.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim specifies the use for the claimed fan device, however that is not a structural limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 2-16 depend on claim 1 and are thus also deemed indefinite by definition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 3,759,051 to Ohnishi (Ohnishi).
In reference to claim 1, Ohnishi teaches a refrigerator fan device (FIG. 1-5) comprising a fan motor (121, FIG. 2) which has a fan rotor (121a) and which can be provided in an air duct (defined by 118 and 111, FIG. 1) between an air inlet (112b, FIG. 1) and an air outlet (112a, FIG. 1) on a refrigerator housing (111, FIG. 1), said fan motor (121, FIG. 1-5) being connectable to a unit of the refrigerator (FIG. 1), via electrical supply (connected to the DC source 122, FIG. 2; col 2, lines 50-55), wherein the fan motor (121, FIG. 2) is realized as a brushless speed-controllable DC motor (FIG. 2; col 2, lines 27-28) whose operating speed is controlled as a function of used cooling space temperature signal of the assigned refrigerator compressor (FIG. 3 and col 3, line 54 – col 4, line 27).
	In reference to claim 2, Ohnishi teaches the device as explained in the rejection of claim 1, and Ohnishi additionally teaches a temperature sensor means (5, FIG. 1-5) which are assigned 
In reference to claim 3, Ohnishi teaches the device as explained in the rejection of claim 2, and Ohnishi additionally teaches wherein the temperature sensor means (5, FIG. 1-5) are assigned to compressor control electronics (FIG. 3) for controlling operation of the refrigerator compressor (123, FIG. 1-5 comprising compressor motor 10, FIG. 1-5).
In reference to claim 4, Ohnishi teaches the device as explained in the rejection of claim 1, and Ohnishi additionally teaches wherein a DC operating voltage for the fan motor can be derived from motor electronics (DC source 4, FIG. 1-5) that are assigned to the refrigerator compressor (10, FIG. 1-5).
In reference to claim 5, Ohnishi teaches the device as explained in the rejection of claim 1, and Ohnishi additionally teaches wherein the motor electronics have means for voltage conversion of an applied supply network AC voltage into an intermediate DC voltage for power factor correction, the intermediate DC voltage being wired for generating the DC operating voltage for the fan motor (all FIG. 1-5).
In reference to claim 9, Ohnishi teaches an ultra-low temperature refrigerator (FIG. 1-5) having at least one refrigerator compressor (123, FIG. 1 and 10, FIG. 3) and the refrigerator fan device (121, FIG. 2 and 12, FIG. 3) according to claim 1, assigned to the refrigerator compressor (10, FIG. 3) and to a cooling circuit heat exchanger (119, FIG. 1) of the refrigerator, the ultra-low temperature refrigerator having a voltage supply unit (4, FIG. 3) designed to be connected to a public power supply network (1, FIG. 3) and configured for a mains AC voltage between 85 V and 264 V, as a nominal mains AC voltage and providing an operating DC voltage for the refrigerator fan device (all col 2 through col 8).

In reference to claim 11, Ohnishi teaches the device as explained in the rejection of claim 1, and Ohnishi additionally teaches wherein the refrigerator fan device is for ultra-low temperature refrigerator (intended use recitation; the system in FIG. 1-5 is capable of being used to perform functional language).
In reference to claim 12, Ohnishi teaches the device as explained in the rejection of claim 1, and Ohnishi additionally teaches wherein said fan motor (12, FIG. 3) is connection to the refrigerator compressor (10, FIG. 3).
In reference to claim 13, Ohnishi teaches the device as explained in the rejection of claim 5, and Ohnishi additionally teaches wherein the motor further comprise means for power factor correction (rectifier; col 2, lines 41-45).
In reference to claim 16, Ohnishi teaches the device as explained in the rejection of claim 9, and Ohnishi additionally teaches wherein the mains AC voltage is between 100 V and 230 V (inherently the available common voltage supplied to the consumer is between 110V and 220V).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi in view of U.S. Patent 4,736,594 to Pao (Pao).
In reference to claim 6, Ohnishi teaches the device as explained in the rejection of claim 1, but it does not teach delay means which act on the assigned or assignable refrigerator compressor and which are configured such that in response to an activation signal and/or operation start signal, the fan motor can be activated a predetermined time interval prior to activation of the refrigerator compressor.  Pao teaches a method and apparatus for controlling 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ohnishi, and add delay means which act on the assigned or assignable refrigerator compressor and which are configured such that in response to an activation signal and/or operation start signal, the fan motor can be activated a predetermined time interval prior to activation of the refrigerator compressor, as taught by Ohnishi, in order to add efficiency and economy to refrigeration system because the system is able to take advantage of the cooling capacity of the refrigerant which is already in the cooling coil.
In reference to claims 7, 14 and 15, Ohnishi and Pao teach the device as explained in the rejection of claim 6, but they do not teach wherein the delay means are configured such that the predetermined time interval is between 1 s and 360 s (claim 7), 2 s and 30 s (claim 14) and 3 s and 10 s (claim 15).  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various cooling systems comprising delaying controllers for the evaporator fan having timed interval between 1 and 360 seconds, 2 and 30 seconds and 3 and 10 seconds to be obvious in order to optimize the work of the fan based on the cooling capacity needed.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi in view of U.S. Patent Application Publication 2009/0133419 to Matsuno et al. (Matsuno).
In reference to claim 8, Ohnishi teaches the device as explained in the rejection of claim 1, but it does not teach monitoring means which are assigned to the fan motor and which are configured, regarding a predetermined ratio of the operating speed in relation to the cooling space temperature, to detect a malfunction in response to said ratio exceeding a ratio threshold.  Matsuno teaches a trailer refrigeration system (FIG. 1-11) comprising monitoring means (46, FIG. 2) which are assigned to the fan motor (36, FIG. 2) and which are configured, regarding a predetermined ratio of the operating speed in relation to the cooling space temperature, to detect a malfunction in response to said ratio exceeding a ratio threshold (based on the electric output power of the third inverter; par 0097) in order to prevent further damage to the system (by either stopping or continuing the work of the fan based on the predetermined value; par 0098).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ohnishi, and add monitoring means which are assigned to the fan motor and which are configured, regarding a predetermined ratio of the operating speed in relation to the cooling space temperature, to detect a malfunction in response to said ratio exceeding a ratio threshold, as taught by Matsuno, in order to prevent further damage to the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 10,041,749 to Rollins et al. teaches an integrated fan drive system for cooling tower.

U.S. Patent 6,865,899 to Nam et al. teaches a refrigerator and method of controlling the same.
U.S. Patent 6,769,265 to Davis et al. teaches a variable speed refrigeration system.
U.S. Patent 6,271,638 to Erdman et al. teaches a brushless D.C. motor and control assembly.
U.S. Patent 5,488,835 to Howenstine et al. teaches methods and devices for energy conservation in refrigerated chambers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
3/17/2021